Title: To George Washington from Major General Horatio Gates, 19 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 19th October 1778.
          
          General Poor’s Brigade will halt this night at Newtown; and in Obedience to your Orders received Yesterday Evening by the bearer, The Late Learned’s Brigade will march to morrow morning by the same route; General Poor being unable to go with the Troops, his Brigade will be Commanded by Colonel Hazen, and the late Learneds by Colonel Bailey. Your Excellency’s Commands, in respect to Discipline, and to prevent marauding and Devastation upon the march, is in the strongest manner directed, by my Orders and Instructions, to the Field Officers Commanding the Brigades. In case Your Excellency should find it necessary for them to proceed from Hartford to Boston, the Route You sent me, is given to each of the Colonels. From the last paragraph of Your Excellency’s Letter, and from conjecture that arises in my own mind, I am convinced Boston, or an intire Evacuation of the United States, are the only Objects the Enemy can have in view. I am, Sir, Your Excellency’s most Obedient Humble Servant
          
            Horatio Gates
          
         